 

Exhibit 10.4

RESTRICTED STOCK AWARD AGREEMENT
DECEMBER 3, 2018 TIME-BASED AWARD

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective and
entered into as of December 3, 2018, by and between Pier 1 Imports, Inc., a
Delaware corporation (the “Company”), and Donna Noce Colaco (the “Grantee”).

 

WHEREAS, this restricted stock award (this “Award”) is granted as an employment
inducement award under New York Stock Exchange Listing Rule 303A.08, and not
under any Company stockholder-approved stock incentive plan; and

WHEREAS, during Grantee’s employment, and based on Grantee’s position with the
Company and/or its Affiliates, Grantee has acquired and will continue to
acquire, by reason of Grantee’s position, substantial knowledge of the
operations and practices of the business of the Company and/or its Affiliates;
and

 

WHEREAS, the Company desires to assure that, to the extent and for the period of
Grantee’s service and for a reasonable period thereafter, the confidentiality of
the Company’s and its Affiliates’ trade secrets and proprietary information be
maintained, and the Company’s and its Affiliates’ goodwill and other legitimate
business interests be protected, each of which could be compromised if any
competitive business were to secure Grantee’s services; and

 

WHEREAS, the Committee has determined that the Grantee be granted this Award for
the number of shares and upon the terms set forth below;

 

NOW, THEREFORE, the Company and the Grantee hereby agree as follows:

 

1.Grant of Award.  The Grantee is hereby granted an Award of Three Hundred
Eighty-Four Thousand Six Hundred Fifteen (384,615) shares of Common Stock
subject to restrictions on disposition by the Grantee and an obligation of the
Grantee to forfeit and surrender the shares to the Company under certain
circumstances (the “Restricted Stock”) subject to the terms and conditions
hereinafter set forth.  The shares of Restricted Stock covered by this Award
shall be represented by a stock certificate registered in the Grantee’s name, or
by uncertificated shares designated for the Grantee in book-entry form on the
records of the Company’s transfer agent, subject to the restrictions set forth
in this Agreement.  Any stock certificate issued shall bear the following or a
similar legend:

 

“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Restricted Stock Award Agreement entered
into between the registered owner and Pier 1 Imports, Inc.  A copy of such plan
and agreement is on file in the offices of Pier 1 Imports, Inc., 100 Pier 1
Place, Fort Worth, Texas 76102.”

 

Any Common Stock certificates or book-entry uncertificated shares evidencing
such shares shall be held in custody by the Company or, if specified by the
Committee, with a third party custodian or trustee, until the restrictions
thereon shall have lapsed, and, as a condition of this

 

--------------------------------------------------------------------------------

 

Award, the Grantee shall deliver a stock power, duly endorsed in blank, relating
to any certificated restricted shares of Common Stock covered by this Award.

 

2.Transfer Restrictions.  Except as expressly provided herein, this Award and
the restricted shares of Common Stock issued with respect to this Award are
non‑transferable otherwise than by will or by the laws of descent and
distribution, and may not otherwise be assigned, pledged or hypothecated or
otherwise disposed of and shall not be subject to execution, attachment or
similar process.  Upon any attempt to effect any such disposition, or upon the
levy of any such process, this Award shall immediately become null and void and
the restricted shares of Common Stock relating thereto shall be forfeited.

3.Restrictions.  

(a)Vesting. The restrictions on the shares of Common Stock covered by this Award
shall lapse and such shares shall vest at the rate of (i) fifty percent (50%) of
such shares on the second anniversary of the date of grant of this Award, and
(ii) fifty percent (50%) of such shares on the third anniversary of the date of
grant of this Award; provided, however, that the Company shall not be obligated
to vest any fractional shares of Common Stock and any such fractional shares
upon vesting shall be rounded to the nearest whole number.

(b)Corporate Change. The restrictions on the shares of Common Stock covered by
this Award shall lapse and such shares shall vest upon (i) a Corporate Change
(as defined in the Pier 1 Imports, Inc. 2015 Stock Incentive Plan, as amended
(the “2015 Plan”)) AND (ii) the occurrence of one of the following: (a) the
shares of Common Stock covered by this Award are not assumed by the surviving or
acquiring entity or otherwise equitably converted or substituted in connection
with the Corporate Change, or (b) the shares of Common Stock covered by this
Award are assumed by the surviving or acquiring entity or otherwise equitably
converted or substituted in connection with the Corporate Change and the
termination of Grantee’s employment by the Company (or the surviving or
acquiring entity) without Cause (as defined in Section 10 below) or Grantee’s
resignation for Good Reason (as defined in Section 10 below) occurs within one
year after the effective date of the Corporate Change.

(c)Termination of Employment. Upon termination of employment of the Grantee with
the Company or any Affiliate of the Company (or the successor of any such
company) for any reason other than as specified in Section 3(b) above, the
Grantee shall forfeit all rights in shares of Common Stock covered by this Award
as to which the restrictions thereon shall not have lapsed, and the ownership of
such shares shall immediately vest in the Company.  For purposes of this Award,
no termination of Grantee’s employment shall occur as a result of the transfer
of Grantee between the Company and any Affiliate or as a result of the transfer
of the Grantee between two Affiliates.  The cessation of a relationship between
the Company and an Affiliate with which the Grantee is employed whereby such
company is no longer an Affiliate shall constitute a termination of employment
of the Grantee.

4.Voting and Dividend Rights.  With respect to the Common Stock covered by this
Award for which the restrictions have not lapsed, the Grantee shall have the
right to vote such shares but shall not receive any cash dividends paid with
respect to such shares.  Any dividend or distribution payable with respect to
restricted shares of Common Stock covered by this Award that shall be paid in
shares of Common Stock shall be subject to the same restrictions provided for
herein. Any other form of dividend or distribution payable on shares of the
restricted shares

 

--------------------------------------------------------------------------------

 

of Common Stock covered by this Award, and any consideration receivable for or
in conversion of or exchange for the restricted shares of Common Stock covered
by this Award, unless otherwise determined by the Committee, shall be subject to
the terms and conditions of this Agreement or with such modifications thereof as
the Committee may provide in its absolute discretion.

5.Distribution Following End of Restrictions.  Upon the expiration of the
restrictions provided in Section 3 hereof as to any portion of the restricted
shares of Common Stock covered by this Award, the Company in its sole discretion
will either cause a certificate evidencing such amount of Common Stock to be
delivered to the Grantee (or, in the case of Grantee’s death after such events,
cause such certificate to be delivered to Grantee's legal representative,
beneficiary or heir) or provide book-entry uncertificated shares designated for
the Grantee (or, in the case of Grantee’s death after such events, provide
book-entry uncertificated shares designated for Grantee's legal representative,
beneficiary or heir) on the records of the Company’s transfer agent free of the
legend or restriction regarding transferability, as the case may be; provided,
however, that the Company shall not be obligated to issue any fractional shares
of Common Stock.  All shares of Common Stock covered by this Award which do not
vest as provided in Section 3 hereto, shall be forfeited by the Grantee along
with all rights thereto, and the ownership of such shares shall immediately vest
in the Company.

6.Covenants Not to Disclose, Solicit or Compete.

(a)Non-Disclosure of Confidential Information and Return of Property.

(i)Grantee acknowledges that: (A) the Company and its Affiliates are engaged in
a continuous program of research and development respecting their activities,
business and customers throughout the United States and the countries in which
they operate or conduct business (the foregoing, together with any other
businesses in which the Company and/or its Affiliates engage from the date
hereof to the date of the termination of Grantee’s employment with the Company
and/or any of its Affiliates to be known as the “Company Business”);
(B) Grantee’s work for and position with the Company and/or  its Affiliates has
allowed Grantee, and will continue to allow Grantee, access to trade secrets of,
and Confidential Information (as defined below) concerning the Company Business;
(C) the Company would not have agreed to grant the Grantee this Award but for
the agreements and covenants contained in this Agreement; and (D) the agreements
and covenants contained in this Agreement are necessary and essential to protect
the business, goodwill, and customer relationships that Company and/or its
Affiliates have expended significant resources to develop.  The Company agrees
and acknowledges that, on or following the date of this Agreement, the Company
and/or its Affiliates will provide Grantee with one or more of the following:
(X) continued and ongoing authorization through computer passwords or by other
means to access Confidential Information regarding the Company, its Affiliates
and the Company Business; (Y) authorization to represent the Company and/or its
Affiliates in communications with customers, suppliers, vendors, manufacturers,
agents and other third parties to promote the goodwill of the Company Business,
all in accordance with generally applicable policies of the Company and/or its
Affiliates; and (Z) participation in certain restricted access meetings,
conferences or training relating to Company Business and the Grantee’s position
with the

 

--------------------------------------------------------------------------------

 

Company and/or its Affiliates.  Grantee understands and agrees that if
Confidential Information were used in competition against the Company and/or its
Affiliates, the Company and/or its Affiliates would experience serious harm and
the competitor would have a unique advantage against the Company and/or its
Affiliates.

(ii)Grantee agrees that Grantee shall not, directly or indirectly, use any
Confidential Information on Grantee’s own behalf or on behalf of any person or
entity other than the Company and/or its Affiliates, or reveal, divulge, or
disclose any Confidential Information to any person or entity not expressly
authorized by the Company and/or its Affiliates to receive such Confidential
Information.  This obligation shall remain in effect for as long as the
information or materials in question retain their status as Confidential
Information.  Grantee further agrees that Grantee shall fully cooperate with the
Company and/or its Affiliates in maintaining the Confidential Information to the
extent permitted by law. The parties acknowledge and agree that this Agreement
is not intended to, and does not, alter either the Company’s and/or its
Affiliates’ rights or Grantee’s obligations under any state or federal statutory
or common law regarding trade secrets and unfair trade practices.  Anything
herein to the contrary notwithstanding, Grantee shall not be restricted from:
(A) disclosing information that is required to be disclosed by law, court order
or other valid and appropriate legal process; provided, however, that in the
event such disclosure is required by law, Grantee shall provide the Company with
prompt notice of such requirement so that the Company and/or its Affiliates may
seek an appropriate protective order prior to any such required disclosure by
Grantee; (B) reporting possible violations of federal, state, or local law or
regulation to any governmental agency or entity, or from making other
disclosures that are protected under the whistleblower provisions of federal,
state, or local law or regulation, and Grantee shall not need the prior
authorization of the Company and/or its Affiliates to make any such reports or
disclosures and shall not be required to notify the Company and/or its
Affiliates that Grantee has made such reports or disclosures; (C) disclosing a
trade secret (as defined by 18 U.S.C. § 1839) in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney,
in either event solely for the purpose of reporting or investigating a suspected
violation of law; or (D) disclosing a trade secret (as defined by 18 U.S.C. §
1839) in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.

(iii)“Confidential Information” means any and all data and information relating
to Company Business that (A) is disclosed to Grantee or of which Grantee becomes
aware as a consequence of Grantee’s employment with the Company and/or its
Affiliates; (B) has value to the Company and/or its Affiliates; and (C) is not
generally known outside of the Company and/or its Affiliates.  Confidential
Information shall include, but is not limited to the following types of
information regarding, related to, or concerning the Company and/or its
Affiliates: trade secrets (as defined by applicable law); financial plans and
data; management planning information; business plans; operational methods;
market studies; marketing plans or strategies; pricing information; product
development techniques or plans; listings of customers, buying agents, vendors
and manufacturers; customer, buying agent, vendor and manufacturer files, data
and financial information; details of

 

--------------------------------------------------------------------------------

 

customer, buying agent, vendor and manufacturer contracts; current and
anticipated customer, buying agent, vendor and manufacturer requirements;
identifying and other information pertaining to business referral sources; past,
current and planned research and development; computer aided systems, software,
strategies and programs; business acquisition plans; management organization and
related information (including, without limitation, data and other information
concerning the compensation and benefits paid to officers, directors, employees
and management); personnel and compensation policies; new personnel acquisition
plans; and other similar information.  Confidential Information also includes
combinations of information or materials which individually may be generally
known outside of the Company and/or its Affiliates, but for which the nature,
method, or procedure for combining such information or materials is not
generally known outside of the Company and/or its Affiliates.  In addition to
data and information relating to the Company and/or its Affiliates, Confidential
Information also includes any and all data and information relating to or
concerning a third party that otherwise meets the definition set forth above,
that was provided or made available to the Company and/or its Affiliates by such
third party, and that the Company and/or its Affiliates has a duty or obligation
to keep confidential.  This definition shall not limit any definition of
confidential information or any equivalent term under state or federal
law. Confidential Information shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company and/or its Affiliates.

(iv)Grantee agrees that Grantee will not retain or destroy (except as set forth
below), and will immediately return to the Company on or prior to the date that
Grantee’s employment with the Company and/or its Affiliates shall terminate for
any reason (the “Date of Termination”), or at any other time the Company
requests such return, any and all property of the Company and/or its Affiliates
that is in Grantee’s possession or subject to Grantee’s control, including, but
not limited to, customer, buying agent, vendor and manufacturer files and
information, papers, drawings, notes, manuals, specifications, designs, devices,
code, email, documents, diskettes, CDs, tapes, keys, access cards, credit cards,
identification cards, equipment, computers, mobile devices, other electronic
media, all other files and documents relating to the Company and/or its
Affiliates and its business (regardless of form, but specifically including all
electronic files and data of the Company and/or its Affiliates), together with
all Confidential Information belonging to the Company and/or its Affiliates or
that Grantee received from or through Grantee’s employment with the Company
and/or its Affiliates.  Grantee will not make, distribute, or retain copies of
any such information or property.  To the extent that Grantee has electronic
files or information in Grantee’s possession or control that belong to the
Company or its Affiliates or contain Confidential Information (specifically
including but not limited to electronic files or information stored on personal
computers, mobile devices, electronic media, or in cloud storage), on or prior
to the Date of Termination, or at any other time the Company and/or its
Affiliates requests, Grantee shall (A) provide the Company with an electronic
copy of all of such files or information (in an electronic format that is
readily accessible by the Company); (B) after doing so, delete all such files
and information, including all copies and derivatives thereof, from all
non-Company and/or non-Affiliate

 

--------------------------------------------------------------------------------

 

owned computers, mobile devices, electronic media, cloud storage, and other
media, devices, and equipment, so that such files and information are
permanently deleted and irretrievable; and (C) provide a written certification
to the Company that the required deletions have been completed and specifying
the files and information deleted and the media source from which they were
deleted.

(b)Non-Solicitation of Employees and Independent Contractors.  During Grantee’s
employment with the Company and/or its Affiliates and for twelve (12)
months following the Date of Termination, Grantee will not, directly or
indirectly, whether on Grantee’s own behalf or as a principal or representative
of any other person or entity, recruit, solicit, or induce or attempt to
recruit, solicit or induce any employee or independent contractor of the Company
and/or its Affiliates with whom Grantee had any contact whatsoever during
Grantee’s employment to terminate his or her employment or other relationship
with the Company and/or its Affiliates or to enter into employment or any other
kind of business relationship with Grantee or any other person or entity.

(c)Non-Competition.  In return for the Company’s and its Affiliates’ promise to
provide Grantee with access to and use of its Confidential Information (as
described in Section (6)(a)(i)-(iii) above), during Grantee’s employment with
the Company and/or its Affiliates and for twelve (12) months following the Date
of Termination, Grantee will not, within the Restricted Area, directly or
indirectly, engage, either as a principal, employee, partner, consultant,
officer, director or investor (other than a less-than-1% stock interest in a
corporation), in a business which is a competitor of the Company, in the same or
similar type capacity as Grantee was employed by Company. For purposes of this
subsection 6(c), a business shall be deemed a “competitor” of the Company if it
engages in the commerce of a Home Fashions or Furniture Business or is a Home
Décor Division of a Business, whether through stores (retail or wholesale),
on-line e-commerce or any combination thereof.  

(i)The term “Restricted Area” shall mean the United States unless, during the
last two (2) years of Grantee’s employment, Grantee’s employment
responsibilities include a different geographic territory and Grantee’s access
to Confidential Information is restricted to such different geographic
territory, in which case the term “Restricted Area” shall mean such different
geographic territory.

(ii)  The term “Home Fashions or Furniture Business” shall mean a business
(however organized or conducted, including any on-line e-commerce operations)
that primarily engages in the sale, marketing, distribution, manufacturing or
design of merchandise consisting of furniture, decorative accessories,
housewares, bed and bath, and seasonal goods, or any other category of
merchandise sold by the Company and/or its Affiliates during the Grantee’s
employment.  By way of illustration, a “Home Fashions or Furniture Business”
shall include such businesses as the Company, Restoration Hardware, Inc.,
Kirkland’s, Inc., Williams-Sonoma, Inc., Pottery Barn, Inc., Tuesday Morning
Corporation, and Bed, Bath & Beyond, Inc. and stores under the names “World
Market,” “Cost Plus,” “Cost Plus World Market,” “Crate & Barrel,” “Home Goods,”
“Home Sense, “IKEA,” “Wayfair,” “Hayneedle,” and “At Home.”

 

--------------------------------------------------------------------------------

 

(iii)The term “Home Décor Division of a Business” shall mean a category,
division, branch, or unit of a business (however organized or conducted,
including any on-line e-commerce operations, specialty retailer, big box
retailer or department store) that engages in the sale, marketing, distribution,
manufacturing or design of furniture, decorative accessories, housewares, bed
and bath, and seasonal goods, or any other category of merchandise sold by the
Company and/or its Affiliates during the Grantee’s employment.  By way of
illustration, a “Home Décor Division of a Business” shall include the home
furnishings, home décor or other similar home-related category, division,
branch, or unit of The TJX Companies, Inc., Ross Stores, Inc., J.C. Penney
Company, Inc., Target Corporation, The Michaels Companies, Inc., The Container
Store Group, Inc., Amazon.com, Inc., and Neiman Marcus Group LTD LLC.

(iv) The Company may from time to time prior to, and during the thirty (30) days
following, any Date of Termination, by written notice to the Grantee, for
purposes of clarification, add to the list of illustrative examples of a Home
Fashions or Furniture Business or a Home Décor Division of a Business set forth
in this subsection 6(c) the names of other companies or businesses meeting the
definitions of such terms.

(d)Enforcement of Protective Covenants.

(i)The parties specifically acknowledge and agree that the remedy at law for any
breach of the restrictions in Section 6 of this Agreement (the “Protective
Covenants”) will be inadequate, and that in the event Grantee breaches, or
threatens to breach, any of the Protective Covenants, the Company and/or its
Affiliates shall have the right and remedy, without the necessity of proving
actual damage or posting any bond, to enjoin, preliminarily and permanently,
Grantee from violating or threatening to violate the Protective Covenants and to
have the Protective Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Protective Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company.  Grantee
understands and agrees that if Grantee violates any of the obligations set forth
in the Protective Covenants, the period of restriction applicable to each
obligation violated shall cease to run during the pendency of any litigation
over such violation, provided that such litigation was initiated during the
period of effectiveness of the Protective Covenants.  Such rights and remedies
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company at law or in equity.  The Company’s ability to enforce
its rights under the Protective Covenants or applicable law against Grantee
shall not be impaired in any way by the existence of a claim or cause of action
on the part of Grantee based on, or arising out of, this Agreement or any other
event or transaction.

(ii)Grantee acknowledges and agrees that each of the Protective Covenants is
reasonable and valid in time and scope and in all other respects and is no
greater than necessary to protect the Company Business.  The parties agree that
it is their intention that the Protective Covenants be enforced in accordance
with their terms to the maximum extent permitted by law.  Each of the Protective

 

--------------------------------------------------------------------------------

 

Covenants shall be considered and construed as a separate and independent
covenant.  Should any part or provision of any of the Protective Covenants be
held invalid, void, or unenforceable, such invalidity, voidness, or
unenforceability shall not render invalid, void, or unenforceable any other part
or provision of this Agreement or such Protective Covenant.  If any of the
provisions of the Protective Covenants should ever be held by a court of
competent jurisdiction to exceed the scope permitted by the applicable law, such
provision or provisions shall be automatically modified to such lesser scope as
such court may deem just and proper for the reasonable protection of the Company
Business, and may be enforced by the Company to that extent in the manner
described above and all other provisions of this Agreement shall be valid and
enforceable.

(e)Termination Without Cause or for Good Reason.  Notwithstanding the foregoing,
if Grantee’s employment with the Company or an Affiliate is involuntarily
terminated without Cause or Grantee voluntarily terminates Grantee’s employment
for Good Reason, Grantee shall not be subject to the restrictions on
non-competition set forth in Section 6(c) of this Agreement; provided, however,
that Grantee is not in breach of any other terms and conditions of this
Agreement.  The restrictions related to non-disclosure of confidential
information and return of property in Section 6(a) and non-solicitation
contained in Section 6(b) shall remain in full force and effect regardless of
the manner of termination of Grantee’s employment.

7.Disclosure of Agreement. Grantee acknowledges and agrees that, during the
twelve (12) months following the Date of Termination, Grantee will disclose the
existence and terms of this Agreement to any prospective employer, business
partner, investor or lender prior to entering into an employment, partnership or
other business relationship with such prospective employer, business partner,
investor or lender. Grantee further agrees that the Company and/or any of its
Affiliates shall have the right to make any such prospective employer, business
partner, investor or lender of Grantee aware of the existence and terms of this
Agreement.

8.Tax Withholding.  The obligation of the Company to deliver any certificate or
book-entry uncertificated shares to the Grantee pursuant to Section 5 hereof
shall be subject to the receipt by the Company from the Grantee of any minimum
withholding taxes required as a result of the grant of the Award or lapsing of
restrictions thereon.  The Grantee may satisfy all or part of such withholding
tax obligation by electing to require the Company to purchase that number of
unrestricted shares of Common Stock designated by the Grantee at a price equal
to the Fair Market Value on the date of lapse of the restrictions or, if the
Common Stock did not trade on such day, on the first preceding day on which
trading occurred.  The Company shall have the right, but not the obligation, to
sell or withhold such number of unrestricted shares of Common Stock
distributable to the Grantee as will provide assets for payment of any minimum
withholding taxes required to be remitted by the Company on behalf of Grantee
unless, prior to such sale or withholding, Grantee shall have paid to the
Company the amount of such tax.  Any balance of the proceeds of such a sale
remaining after the payment of such taxes shall be paid over to Grantee. In
making any such sale, the Company shall be deemed to be acting on behalf and for
the account of Grantee.

9.Securities Laws Requirements.  The Company shall not be required to issue
shares pursuant to this Award unless and until (a) such shares have been duly
listed upon each stock exchange on which the Company’s Common Stock is then
listed; and (b) the Company has complied with applicable federal and state
securities laws.  The Committee may require the

 

--------------------------------------------------------------------------------

 

Grantee to furnish to the Company, prior to the issuance of any shares of Common
Stock in connection with this Award, an agreement, in such form as the Committee
may from time to time deem appropriate, in which the Grantee represents that the
shares acquired by Grantee under this Award are being acquired for investment
and not with a view to the sale or distribution thereof.

10.Incorporation of 2015 Plan and Agreement to Terms; Definitions. This Award is
granted as an employment inducement award under New York Stock Exchange Listing
Rule 303A.08, and not under any Company stockholder-approved stock incentive
plan. Notwithstanding the forgoing, this Award shall be subject to the terms and
conditions of the 2015 Plan (as defined above) as if this Award had been granted
under the 2015 Plan, and the terms and conditions of the 2015 Plan are hereby
incorporated into this Agreement to the extent such terms are not inconsistent
with those herein. Capitalized terms not otherwise defined herein shall have the
same meanings set forth for such terms in the 2015 Plan. By accepting this
Award, Grantee shall be deemed to have agreed to the terms and conditions of
this Award and the 2015 Plan.

For purposes of this Award, the term (a) “Cause” means the occurrence of any of
the following events:   (i) refusal by Grantee to follow a lawful direction of
any superior officer of the Company or an Affiliate, provided the direction is
not materially inconsistent with the duties or responsibilities of Grantee’s
position; (ii) performance deficiencies which are communicated to Grantee in
writing as part of performance reviews and/or other written communications from
any superior officer of the Company or an Affiliate; (iii) willful misconduct or
reckless disregard by Grantee of Grantee’s duties or of the interest or property
of the Company or its Affiliates; (iv) any act by Grantee of fraud against,
material misappropriation from, or significant dishonesty to either the Company
or an Affiliate; or (v) conviction by Grantee of a felony, and (b) “Good Reason”
means the occurrence of all of the events listed in either (x) or (y) as
follows: (x) a material diminution of Grantee’s responsibilities as modified by
the Company or an Affiliate from time to time hereafter, such that Grantee would
no longer have responsibilities substantially equivalent to those of similarly
situated employees at companies with similar revenues and market capitalization;
provided that Grantee gives written notice to the Company of the facts and
circumstances constituting such material diminution within ten (10) days
following the occurrence of such event; the Company or Affiliate fails to remedy
such material diminution within ten (10) days following Grantee’s written notice
of such event; and Grantee terminates employment within ten (10) days following
the Company’s or Affiliate’s failure to remedy such material diminution; or (y)
the Company or an Affiliate materially reduces Grantee’s base salary without
Grantee’s consent, unless the reduction is applied equally, expressed as
percentage of base salaries, to all similarly situated employees; provided that
Grantee gives written notice to the Company within ten (10) days following
Grantee’s receipt of the notice of reduction in base salary of Grantee’s
objection to the reduction; the Company or Affiliate fails to rescind the notice
of reduction within ten (10) days following Grantee’s written notice; and
Grantee terminates employment within ten (10) days following the Company’s or
Affiliate’s failure to rescind the notice.

11.Miscellaneous.  This Agreement (a) shall be binding upon and inure to the
benefit of any successor of the Company, (b) shall be governed by the laws of
the State of Texas, and any applicable laws of the United States, and (c) may
not be amended without the written consent of both the Company and the
Grantee.  No contract or right of employment shall be implied by this Agreement,
nor shall this Agreement interfere with or restrict in any way the rights of the
Grantee’s employer to discharge the Grantee at any time for any reason
whatsoever, with or without cause.  The terms and provisions of this Agreement
shall constitute an instruction by the Grantee with respect to any
uncertificated restricted shares of Common Stock covered by this Award.

 

--------------------------------------------------------------------------------

 

This Award along with all other Awards received by the Grantee (including any
proceeds, gains or other economic benefit actually or constructively received by
the Grantee upon any receipt or exercise of any Award) shall be subject to the
provisions of the Company’s claw-back policy as set forth in Section 10 of the
Company’s Code of Business Conduct and Ethics (as amended from time to time)
including any amendments of such claw-back policy adopted to comply with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any rules or regulations promulgated thereunder.

 




 

--------------------------------------------------------------------------------

 

EXECUTION PAGE OF RESTRICTED STOCK AWARD AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

COMPANY:

 

GRANTEE:

Pier 1 Imports, Inc.

 

Donna Noce Colaco

 

 

 

 

 

 

 

 

By:

/s/ Alasdair B. James

 

/s/ Donna Noce Colaco

 

Alasdair B. James

 

 

 

President and CEO

 

 

 

 